Abatement Order filed January 18, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00117-CV
                                  ____________

  JOE GUADALUPE VASQUEZ AND MARIA GUADALUPE VASQUEZ,
                         Appellants

                                       V.

     AMALIA PUGA, EDGAR PUGA, JUAN TAPIA, STATE BOND &
                    MORTGAGE CO., Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-37844

                      ABATEMENT ORDER

      The reporter’s record in this case was due October 19, 2012. On October 23,
2012, the official court reporter, Gina Wilburn, was ordered to file the record
within 30 days. No response from Gina Wilburn was received. On December 4,
2012, Gina Wilburn was again ordered to file the record within 30 days or an order
would be issued directing the trial court to conduct a hearing to determine the
reason for the failure to file the record. See Tex. R. App. P. 35.3(c) (the trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed). Again, no response from Gina Wilburn was received. Accordingly,
we enter the following order.

      Pursuant to TEX. R. APP. P. 35.3(c) and 37.3(a)(2), the judge of the 55th
District Court shall (1) immediately conduct a hearing at which the court reporter,
appellant's counsel and appellee's counsel shall participate, either in person or by
video teleconference, to determine (a) the reason for the failure to file the record;
and (b) a date certain when the reporter=s record will be filed; and (2) prepare a
record, in the form of a reporter=s record, of the hearing. The purpose of the
hearing shall be to find (1) fault for the failure to file the reporter's record as
outlined in Tex. R. App. P. 35.3(c); (2) the cause for the failure of Gina Wilburn to
disregard orders of this Court to file the record; and (c) the appropriate
consequence for both. The judge shall see that a record of the hearing is made,
shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a transcribed record of the hearing, a videotape or compact disc, if any,
containing a recording of the video teleconference, and a supplemental clerk=s
record containing the findings and conclusions. Those records shall be filed with
the clerk of this court within thirty (30) days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court=s
active docket. The appeal will be reinstated on this Court=s active docket when the
trial court=s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion.

                                        PER CURIAM
Panel consists of Justices Christopher, Jamison, and McCally.